DETAILED ACTION
In Election Reply filed on 11/10/2021, Claims 1-23 are pending. Claims 23 is withdrawn based on restriction requirement. Claims 14-15 and 20 are canceled. Claims 1-13, 16-19, and 21-22 are considered in the current Office Action. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Group 1: Claims 1-13, 16-19, and 21-22, drawn to a build platform, classified in B29C64/245.
Group 2: Claim 23, drawn to a method for building an article, classified in B33Y10/00.
Applicant's election with traverse of Group 1 in the reply filed on 11/10/2021 is acknowledged.  The traversal is on the ground(s) that it would not be unduly burdensome for the Examiner to search and examine all of the claims presented.  This is not found persuasive because Group I and II are classified in separate classifications. Namely, Group I is classified in B29C64/245 and Group II is classified in B33Y10/00. According to MPEP 808.02, if the Examiner shows that the groups are in separate classifications, then burden is established. Therefore, burden has been established and the restriction is proper.
The requirement is still deemed proper and is therefore made FINAL.
Claim 23 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group, there being no allowable generic or linking 11/10/2021.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/04/2020 was filed is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The disclosure is objected to because of the following informalities: 
Page 4, line 14 recites the phrase “at least 50 um/(m deg C)” should read as “at least 50 µm/(m*°C)
Appropriate correction is required.
 
Page 12, line 29 and page 13, line 2 recites the phrase “F4-4 material” should read as “FR-4 material” based upon context from earlier disclosure, page 3, line 24.
Appropriate correction is required.
Claim Objections
Claim 12 is objected to because of the following informalities:  
The phrase “at least 50 um/(m deg C)” should read as “at least 50 µm/(m*°C)
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5, 10, and 17-19are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the build substrate platform" in line 1.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if the limitation is directed to a build substrate or a build platform. For the purpose of compact prosecution, the Examiner interpret the limitation as if it is directed to the build substrate which nonresponses to page 3, lines 19-20 of the instant specification. 
Claim 5 contains the trademark/trade name NEMA®.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe FR-4 material
Claim 10 recites the limitation "the layer rate" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the temperature response" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 is rejected as being indefinite in that it fails to point out what is included or excluded by the claim language.  This claim is an omnibus type claim. It is unclear by the structure of the claim whether “embedded processor, power source, cooling, wireless communication capacity, and combination thereof” is a list in the alternative or in the conjunctive form. For the purpose of compact examination, the list is interpreted as in alternative form since the specification does not state otherwise. 
Claim 19 recites the limitation "the bulk temperature depth" in line 1.  There is insufficient antecedent basis for this limitation in the claim. It is unclear as to the bulk temperature is directed to the temperature of the build substrate or the powder material.
Claim Interpretation
The Claims contain limitations which are directed to articles or products worked upon by the claimed apparatus. The build material is deposited onto the build substrate according to Page 3, lines 7-10 of the instant specification, which is considered to be material worked upon by the apparatus. These limitations are only given patentable weight to the extent which effects the structure of the claimed invention and inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims. Please see MPEP 2115 and In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935) for further details.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-12 and 18-19 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by US2017/0190120 (“Bloome et al” hereinafter Bloome).
Regarding Claim 1, Bloome teaches a build platform (Figure 2, build platform 108) for use in a selective toner electrophotographic process (STEP) additive manufacturing system (Limitations directed toward the capabilities or intended uses of the apparatus are given patentable weight to the extent which effects the structure of the apparatus. See MPEP 2114.), the build platform (Figure 2, build platform 108) comprising: a build substrate (Figure 2, first plate 202 and second plate 204) for receiving a build material deposited by a STEP process (See MPEP 2114); wherein the substrate has selected thermal properties within 30 percent of the build material to be deposited onto the platform ([0035], the substrate of Bloome is capable of using the claimed build material. See MPEP 2115).
The Claims contain limitations which are directed to articles or products worked upon by the claimed apparatus. These limitations are only given patentable weight to the extent which effects the structure of the claimed invention. Please see MPEP 2115 
Regarding Claim 2, Bloome teaches the build platform of claim 1, wherein the build substrate has selected thermal properties within 20 percent of the build material to be deposited onto the platform ([0035], the thermal properties of the substrate depends on the build material. See MPEP 2115).
Regarding Claim 3, Bloome teaches the build platform of claim 1, wherein the build substrate has selected thermal properties within 10 percent of the build material to be deposited onto the platform ([0035], the thermal properties of the substrate depends on the build material. See MPEP 2115).
Regarding Claim 4, Bloome teaches the build platform of claim 1, wherein the build substrate platform comprises a glass-reinforced epoxy laminate material ([0035], the first plate 202 can include FR-4 glass epoxy which is a glass-reinforced epoxy laminate material).
Regarding Claim 5, Bloome teaches the build platform of claim 1, wherein the build substrate comprises National Electrical Manufacturers Association (NEMA) FR-4 material ([0035], the first plate 202 can include FR-4 glass epoxy).
Regarding Claim 6, Bloome teaches the build platform of claim 1, wherein the build substrate has a heat absorption rate within 30 percent of a partially completed part formed of the build material or support material ([0035], See MPEP 2115).
Regarding Claim 7, Bloome teaches the build platform of claim I, wherein the build substrate has a heat capacity Cp within 30 percent of a partially completed part formed of the build material ([0035], See MPEP 2115).
Regarding Claim 8, Bloome teaches the build platform of claim I, wherein the build substrate has a thermal diffusivity K within 30 percent of a partially completed part formed of the build material ([0035], See MPEP 2115). 
Regarding Claim 9, Bloome teaches the build platform of claim I, wherein the build substrate has a thermal conductivity K within 30 percent of a partially completed part formed of the build material ([0035], See MPEP 2115).
Regarding Claim 10, Bloome teaches the build platform of claim 1, wherein the thickness of the build substrate is within at least three thermal diffusion lengths at the layer rate of the STEP process. (Limitations directed toward the capabilities or intended uses of the apparatus are given patentable weight to the extent which effects the structure of the apparatus. See MPEP 2114 and 2115.)
Regarding Claim 11, Bloome teaches the build platform of claim 1, wherein the fraction ɳ of pre-heat illumination absorbed by the build substrate is within 20 percent of the fraction ɳ of pre-heat illumination absorbed by the build material ([0035], See MPEP 2115).
Regarding Claim 12, Bloome teaches the build platform of claim 1, wherein the thermal expansion coefficient (TEC) of the build substrate is at least 50 um/(m deg C) different than the thermal expansion coefficient (TEC) of the build material ([0035], See MPEP 2115).
Regarding Claim 18, Bloome teaches the build platform of claim 1, further comprising an embedded processor, power source, cooling ([0037], cooling system), wireless communication capability, and combinations thereof.
Regarding Claim 19, Bloome teaches the build platform of claim 1, wherein the substrate has a thickness of at least the bulk temperature depth (See MPEP 2115).
Claims 1-3, 6-13, 19, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN108407297A (“Kang et al” hereinafter Kang), machine translation provided.
Regarding Claim 1, Kang teaches a build platform (Figure 2, printing platform 13) for use in a selective toner electrophotographic process (STEP) additive manufacturing system (Limitations directed toward the capabilities or intended uses of the apparatus are given patentable weight to the extent which effects the structure of the apparatus. See MPEP 2114.), the build platform (Figure 2, printing platform 13) comprising: a build substrate (Figure 2, upper glass 10 and lower glass 11) for receiving a build material deposited by a STEP process (See MPEP 2114); wherein the substrate has selected thermal properties within 30 percent of the build material to be deposited onto the platform (the thermal properties of the substrate depends on the build material. See MPEP 2115).
Regarding Claim 2, Kang teaches the build platform of claim 1, wherein the build substrate has selected thermal properties within 20 percent of the build material to be deposited onto the platform ([0035], the thermal properties of the substrate depends on the build material. See MPEP 2115).
Regarding Claim 3, Kang teaches the build platform of claim 1, wherein the build substrate has selected thermal properties within 10 percent of the build material to be deposited onto the platform ([0035], the thermal properties of the substrate depends on the build material. See MPEP 2115).
Regarding Claim 6, Kang teaches the build platform of claim 1, wherein the build substrate has a heat absorption rate within 30 percent of a partially completed part formed of the build material or support material ([0035], See MPEP 2115).
Regarding Claim 7, Kang teaches the build platform of claim I, wherein the build substrate has a heat capacity Cp within 30 percent of a partially completed part formed of the build material ([0035], See MPEP 2115).
Regarding Claim 8, Kang teaches the build platform of claim I, wherein the build substrate has a thermal diffusivity K within 30 percent of a partially completed part formed of the build material ([0035], See MPEP 2115). 
Regarding Claim 9, Kang teaches the build platform of claim I, wherein the build substrate has a thermal conductivity K within 30 percent of a partially completed part formed of the build material ([0035], See MPEP 2115).
Regarding Claim 10, Kang teaches the build platform of claim 1, wherein the thickness of the build substrate is within at least three thermal diffusion lengths at the layer rate of the STEP process. (Limitations directed toward the capabilities or intended uses of the apparatus are given patentable weight to the extent which effects the structure of the apparatus. See MPEP 2114 and 2115.)
Regarding Claim 11, Kang teaches the build platform of claim 1, wherein the fraction ɳ of pre-heat illumination absorbed by the build substrate is within 20 percent of the fraction ɳ of pre-heat illumination absorbed by the build material ([0035], See MPEP 2115).
Regarding Claim 12, Kang teaches the build platform of claim 1, wherein the thermal expansion coefficient (TEC) of the build substrate is at least 50 um/(m deg C) 

    PNG
    media_image1.png
    697
    990
    media_image1.png
    Greyscale
Regarding Claim 13, Kang teaches the build platform of claim 1, further comprising temperature senor in the surface of the build substrate (Figure 1, temperature sensing module 32 is placed on the upper glass 10, see attached Figure 1 below). 
Regarding Claim 19, Kang teaches the build platform of claim 1, wherein the substrate has a thickness of at least the bulk temperature depth (See MPEP 2115).
Regarding Claim 22, Kang teaches the build platform of claim 1, wherein the substrate is two-parts: a) a top removable portion containing a surface for deposition of build material and containing sensors (Figure 2, upper glass 10, See MPEP 2114 ) ; and b) a base portion configured to receive the top removable portion (Figure 2, lower glass), the base portion having electrical connectors to the top portion (Figure 2, circuit board 12 is placed between the upper glass and the lower glass), and also optionally .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over CN108407297A (“Kang et al” hereinafter Kang) as applied to claim 13 above, and further in view of US2015/0091208 (“Sadusk et al” hereinafter Sadusk) and US3, 531,990 (Shinskey).
Regarding Claim 16, Kang teaches the build platform of claim 13. Kang fails to teach the temperature is measured by resistance using a wheatstone bridge.

Kang, Sadusk, and Shinskey are considered to be analogous to the claimed invention because they are in the same field of using device to measure temperature of a surface. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to simply substitute the location of the temperature sensor taught by Kang by placing a wheatstone bridge circuit to measure temperature on the surface of the build substrate as taught by the combination of Sadusk and Shinskey because the result of the substitution would have been predictable and lead to the same results. See MPEP 2143, (I)(B).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over CN108407297A (“Kang et al” hereinafter Kang) as applied to claim 13 above, and further in view of NTC thermistors for inrush current limiting (TDK Group Company), copy provided. 
Regarding Claim 17, Kang claimed the build platform of claim 13. Kang fails to teach the temperature response is within 1 msec.
	TDK Group Company teaches a temperature sensing model with a temperature response of within 1 msec (Page 10, Figure 4, the response occurs within 1msec). 
Kang and TDK Group Company are considered to be analogous to the claimed invention because they are in the same field of using device to measure temperature of a surface. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to simply substitute the temperature . 
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over US2017/0190120 (“Bloome et al” hereinafter Bloome) as applied to claim 1 above, and further in view of US2019/0369566 A1 (“Lobovsky et al” hereinafter Lobovsky). 
Regarding Claim 21, Bloome teaches the build platform of claim 1, Bloome fails to teach the build platform further comprising a pressure sensor, shear force sensor, accelerometer, capacitive sensor, or combination thereof.
However, Lobovsky teaches the build platform comprising a pressure sensor, shear force sensor (Figure 10 and [0138], the forces sensor may be coupled to a build platform), accelerometer, capacitive sensor, or combination thereof.
Bloome and Lobovsky are considered to be analogous to the claimed invention because both are in the same field of additive manufacturing relates to a build plate for three dimensional printer to generate a three-dimensional object. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modified the build platform disclosed by Bloome by incorporated a force sensor as taught by Lobovsky to measure the force applied to a build platform to measure an extent to which a surface below the build platform resists downward motion of the build platform ([0138]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XINWEN (Cindy) YE whose telephone number is (571)272-3010. The examiner can normally be reached Monday - Thursday 8:30 - 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Del Sole can be reached on (571) 272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

XINWEN (CINDY). YE
Examiner
Art Unit 1754

/LEITH S SHAFI/Primary Examiner, Art Unit 1744